DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Remarks
Applicant’s arguments, see page 11-12, file 06/18/2021, with respect to 1, 7 and 13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choy et al. (“Content Management Interoperability Services”, Version 1.1, September 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Gilboa (U.S. Pub. No. 2016/0239465 A1) in view of Choy et al. (“Content Management Interoperability Services”, Version 1.1, September 2011), further in view of Pauly et al. (2004/0143606 A1).
Regarding claim 1, Gilboa teaches an enterprise content management system (ECM), comprising: a ECM services interface (business application program interface (BAPIs) is interpreted as ECM services interface, paragraph [0166]); an ECM specific structure and a set of mapping relationships (paragraph [0075]-[0076], UIMS repository providing necessary map a user interface model to the program code and accompanying data structure that correctly implement the model interface in a specific user interface context of group of contexts); a non-transitory computer readable medium (paragraph [0024]) comprising instructions for: 
Gilboa does not explicitly disclose: a repository storing a CMIS specific structure; receiving a first request to create a first custom secondary type from a CMIS compliant leading system through the CMIS interface, where the first custom secondary type is based on a secondary type object defined in CMIS.
Yyyy teaches: a repository storing a CMIS specific structure (page 8-12); receiving a first request to create a first custom secondary type from a CMIS compliant leading system through the CMIS interface, where the first custom secondary type is based on a secondary type object defined in CMIS (a creation of object type by the client , page 70-72; also see page 68-69; in conjunction with the teaching of Xxxx as the portal integrates a plurality of different technologies, enabling users to access applications and information are both internal and external to the enterprise, paragraph [0139]-[0140]; creating user interface model based on user requirement; identifying information services and objects that are relevant to user task, paragraph 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include a repository storing a CMIS specific structure; receiving a first request to create a first custom secondary type from a CMIS compliant leading system through the CMIS interface, where the first custom secondary type is based on a secondary type object defined in CMIS for graphic user interface of Gilboa.
Motivation to do so would be to include a repository storing a CMIS specific structure; receiving a first request to create a first custom secondary type from a CMIS compliant leading system through the CMIS interface, where the first custom secondary type is based on a secondary type object defined in CMIS to provide a set of basic services that an application can use to access and manipulate persistent information entities (Yyyy, page 4, section 2.1, first paragraph).
Xxxx as modified by Yyyy do not explicitly disclose: creating a first object in the ECM specific structure corresponding to the first custom secondary type; receiving a second request to create an instance of the first custom secondary type from the CMIS leading system.

creating a first object in the ECM specific structure corresponding to the first custom secondary type (paragraph [0109]-[0110], [0121]-[0022], paragraph [0126], creating object on the basis of BAPI according to BDoc type);
receiving a second request to create an instance of the first custom secondary type from the CMIS leading system (paragraph [0139], [0014], [0180], [0125]-[0126], the request component is similar to initial download; creating on the basis of BAPI according to BDoc type; in conjunction with the teaching of Gilboa as the portal integrates a plurality of different technologies, enabling users to access applications and information are both internal and external to the enterprise, paragraph [0139]-[0140]; creating user interface model based on user requirement; identifying information services and objects that are relevant to user task paragraph [0145]-[0146]; a based object type can be serve as prototype for defining other object type through inheritance, paragraph [0101]-[0106], it read on receiving a second request to create an instance of the first custom secondary type from the CMIS leading system as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include creating a first object in the ECM specific structure corresponding to the first custom secondary type; receiving a second request to create an instance of the first custom secondary type from the CMIS leading system into modeling system for graphic user interface of Gilboa.
Motivation to do so would be to include creating a first object in the ECM specific structure corresponding to the first custom secondary type; receiving a second request to create an instance of the first custom secondary type from the CMIS leading system to address problem 
Gilboa as modified by Pauly further teach: 
accessing the artifact configuration data to determine that the native artifact should be created for the first custom secondary type (Gilboa teaches a start stage appears when no model is opened in the workspace and allow designer to open an existing model or create a blank model; a based object type can be serve as prototype for defining other object type through inheritance;  [0101]-[0106], [0161-[0164]); 
creating a second object of the first custom secondary type in the CMIS specific structure in a portion of the CMIS specific structure corresponding to the CMIS leading system (Pauly teaches paragraph [0180], [0109]-[0110], [0125]-[0126], creating object on the basis of BAPI according to BDoc structure);
creating a first instance of the native artifact in the ECM specific structure as a sub node of the first object in the ECM specific structure corresponding to the first custom secondary type (Gilboa, paragraph [0101-[0103], [0161]-[0164] the workspace of existing model; based object type can be serve as prototype for defining other object type through inheritance; the model explorer state display a hierarchical tree that represent the model, the tree can be used to modify the model hierarchy and to navigate the model);
updating the set of mapping relationships to associate the first object of the first custom secondary type in the CMIS specific structure with the first instance of the native artifact in the ECM specific structure (Gilboa, paragraph [0146]-[0048], the model structure is defined using nested diagram of scenarios and scene, e.g., scenarios, scenes, and actors are selected, a task that is comprised interleaved subtasks is mapped into scenario diagram, while the task that is 
allowing interaction with the first object of the first custom secondary type in the CMIS specific structure through the CMIS interface (Pauly teaches: Fig. 12, paragraph [0052], paragraph [0185], Fig. 12 illustrate interaction with the object described above) ;
allowing interaction with the first instance of the native artifact in the ECM specific structure through the ECM services interface (Gilboa teaches a start stage appears when no model is opened in the workspace and allow designer to open an existing model or create a blank model; allowing modifying in workspace, [0161-[0164]).
Regarding claim 2, Gilboa as modified Yyyy and Pauly teach all claimed limitations as set forth in rejection of claim 1, further teach:
 receiving a third request to create a second custom secondary type from the CMIS compliant leading system through the CMIS interface, where the second custom secondary type is based on the secondary type object defined in CMIS (Pauly, paragraph [0139], [0014], [0180], [0125]-[0126], the request component is similar to initial download; creating on the basis of BAPI according to BDoc type; in conjunction with the teaching of Gilboa as the portal integrates a plurality of different technologies, enabling users to access applications and information are both internal and external to the enterprise, paragraph [0139]-[0140]; creating user interface model based on user requirement; identifying information services and objects that are relevant to user task paragraph [0145]-[0146]; a based object type can be serve as prototype for defining other object type through inheritance, paragraph [0101]-[0106]); 

creating a third object in the ECM specific structure corresponding to the second custom secondary type (Pauly, paragraph [0109]-[0110], [0121]-[0022], paragraph [0126], creating object on the basis of BAPI according to BDoc type); 
receiving a fourth request to create an instance of the second custom secondary type from the CMIS leading system (Pauly, paragraph [0139], [0014], [0180], [0125]-[0126], the request component is similar to initial download; creating on the basis of BAPI according to BDoc type; in conjunction with the teaching of Gilboa as the portal integrates a plurality of different technologies, enabling users to access applications and information are both internal and external to the enterprise, paragraph [0139]-[0140]; creating user interface model based on user requirement; identifying information services and objects that are relevant to user task paragraph [0145]-[0146]; a based object type can be serve as prototype for defining other object type through inheritance, paragraph [0101]-[0106], it read on receiving a fourth request to create an instance of the second custom secondary type from the CMIS leading system as claimed); 
accessing the artifact configuration data to determine that the native artifact should be created for the second custom secondary type (Gilboa teaches a start stage appears when no model is opened in the workspace and allow designer to open an existing model or create a blank 
creating a fourth object of the second custom secondary type in the CMIS specific structure in the portion of the CMIS specific structure corresponding to the CMIS leading system (Pauly teaches paragraph [0180], [0109]-[0110], [0125]-[0126], creating object on the basis of BAPI according to BDoc structure); 
creating a second instance of the native artifact in the ECM specific structure as a sub-node of the third object in the ECM specific structure corresponding to the second custom secondary type (Gilboa, paragraph [0101-[0103], [0161]-[0164] the workspace of existing model; based object type can be serve as prototype for defining other object type through inheritance; the model explorer state display a hierarchical tree that represent the model, the tree can be used to modify the model hierarchy and to navigate the model); 
updating the set of mapping relationships to associate the third object of the second custom secondary type in the CMIS specific structure with the second instance of the native artifact in the ECM specific structure (Gilboa, paragraph [0146]-[0048], the model structure is defined using nested diagram of scenarios and scene, e.g., scenarios, scenes, and actors are selected, a task that is comprised interleaved subtasks is mapped into scenario diagram, while the task that is comprised of parallel active sub-tasks is mapped into a scene diagram; each scenarios, scene, and actor that was identified in step 604 is mapped to an appropriate display surface and its layout defined; also see paragraph [0176]-[0177]); 
allowing interaction with the third object of the second custom secondary type in the CMIS specific structure through the CMIS interface (Pauly teaches: Fig. 12, paragraph [0052], paragraph [0185], Fig. 12 illustrate interaction with the object described above); 

Regarding claim 4, Gilboa as modified Yyyy and Pauly teach all claimed limitations as set forth in rejection of claim 1, further teach wherein determining that a native artifact should be created for the first custom secondary type, comprises determining that the first custom secondary type inherits from a base custom secondary type (Gilboa teaches a start stage appears when no model is opened in the workspace and allow designer to open an existing model or create a blank model; a based object type can be serve as prototype for defining other object type through inheritance, paragraph [0101]-[0106], [0161-[0163]). 
Regarding claim 5, Gilboa as modified Yyyy and Pauly teach all claimed limitations as set forth in rejection of claim 4, further teach wherein the base custom secondary type is a sapbo:boBase secondary type (Gilboa teaches SAP business object type as base object type, paragraph [0101]-[0106], paragraph [0140]-[0141], which read on wherein the base custom secondary type is a sapbo:boBase secondary type; also see [0150]-[0151]). 
Regarding claim 6, Gilboa as modified Yyyy and Pauly teach all claimed limitations as set forth in rejection of claim 5, further teach wherein the native artifact is a workspace (Gilboa teaches the selected RFCs and BAPIs are imported to the iView by dragging and dropping them on the workspace, noted, the workspace is interpreted as wherein the native artifact is a workspace, [0171]). 
As per claims 7 and 13, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
As per claims 8 and 14, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 2 and are similarly rejected.
As per claims 10-12, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 4-6 respectively and are similarly rejected.
As per claims 16-18, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 4-6 respectively and are similarly rejected.
Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gilboa (U.S. Pub. No. 2016/0239465 A1) in view of Choy et al. (“Content Management Interoperability Services”, Version 1.1, September 2011) and Pauly et al. (2004/0143606 A1), further in view of Roubaud et al. (U.S. Pub. No. 2016/0132528 A1) and Kumar et al. (U.S. Pub. No. 2017/0068743 A1).
Regarding claim 3, Gilboa as modified Yyyy and Pauly teach all claimed limitations as set forth in rejection of claim 1, further teach receiving 
a third request to create a document from the CMIS leading system in association with the second object of the of the first custom secondary type (Pauly, paragraph [0139], [0014], [0180], [0125]-[0126], the request component is similar to initial download; creating on the basis of BAPI according to BDoc type); locating the second object of the first custom secondary type in the portion of the CMIS specific structure corresponding to the CMIS leading system (Pauly, paragraph [0081], [0088]-[0089], [0096], [0109]-[0110], [0131], on the basis of the flow definition stored in a repository for the respective BDocs, the message processor determine the first service or adapter which is called, for the type of BDocs which are relevant to the OLTP-R3 system, the first service called OLTP-R/3 adapter; the definition of BDoc type are hierarchical structure, the hierarchical dependency is contained in the BDocs by virtual of data records DR of 
Gilboa as modified by Yyyy and Pauly do not explicitly disclose: creating a virtual document in the CMIS specific structure in association with the second object of the first custom secondary type the portion of the CMIS specific structure corresponding to the CMIS leading system; 
updating the mapping relationships to link the virtual document in the CMIS specific structure with the document in the ECM specific structure;

Roubaud teaches: creating a virtual document in the CMIS specific structure in association with the second object of the first custom secondary type the portion of the CMIS specific structure corresponding to the CMIS leading system (paragraph [0036]-[0038], the unifier VFS2 connects internally each one of its virtual ‘endpoint’ folders 10, 12, 14 to a specific folder in the file system hierarchy; in conjunction with data of object type as taught by Pauly as shown above, it teaches as creating a virtual document in the CMIS specific structure in association with the second object of the first custom secondary type the portion of the CMIS specific structure corresponding to the CMIS leading system claimed); 
updating the mapping relationships to link the virtual document in the CMIS specific structure with the document in the ECM specific structure (paragraph [0036]-[0037]the two folders to which each virtual ‘endpoint’ folder is linked that be stored in the database);
 allowing interaction with the document in the ECM specific structure through the CMIS interface using the virtual document in the CMIS specific structure (paragraph [0046]-[0047], interacting with virtual file to read the content of the file through the use of virtual file).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include creating a virtual document in the CMIS specific structure in association with the second object of the first custom secondary type the portion of the CMIS specific structure corresponding to the CMIS leading system; updating the mapping relationships to link the virtual document in the CMIS specific structure with the document in the ECM specific structure; allowing interaction with the document in the ECM specific structure through 
Motivation to do so would be to include creating a virtual document in the CMIS specific structure in association with the second object of the first custom secondary type the portion of the CMIS specific structure corresponding to the CMIS leading system; updating the mapping relationships to link the virtual document in the CMIS specific structure with the document in the ECM specific structure; allowing interaction with the document in the ECM specific structure through the CMIS interface using the virtual document in the CMIS specific structure to bring a solution for the user of an electronic device to user the powerful capabilities of conventional File System, such as remote file storage, without having to move his files manually in Virtual drive or directory (Roubaud, paragraph [0039], line 4-8).
Gilboa as modified by Yyyy, Pauly and Roubaud do not explicitly disclose: allowing interaction with the document in the ECM specific structure through the ECM services interface.
Kumar teaches allowing interaction with the document in the ECM specific structure through the ECM services interface (paragraph [0017], [0041], access the interactive document within user interface control).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include allowing interaction with the document in the ECM specific structure through the ECM services interface into modeling system for graphic user interface of Gilboa.
Motivation to do so would be to include allowing interaction with the document in the ECM specific structure through the ECM services interface to adapt the interactive document for 
As per claims 9 and 15, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 3 and are similarly rejected.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/KEN HOANG/Examiner, Art Unit 2168